—Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about December 8, 1995, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the IAS Court that plaintiff’s claim that the puddle of vomit on which she allegedly slipped and fell was visible and apparent and existed on the stairway for a sufficient length of time before the accident for defendant’s employees to have discovered and remedied it was speculative, and insufficient to raise an issue of fact as to defendant’s constructive *205notice of it. Nor is there merit to plaintiff’s contention that constructive notice may be inferred from the alleged continuous existence of debris on the stairway. "[A] 'general awareness’ that a dangerous condition may be present is legally insufficient to constitute notice of the particular condition that caused plaintiff’s fall” (Piacquadio v Recine Realty Corp., 84 NY2d 967, 969). Concur—Murphy, P. J., Wallach, Nardelli and Williams, JJ.